DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 12 January 2022 have been entered. Applicant’s amendments have overcome each objection to the drawings, abstract, and specification as well as each objection to the claims and rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 17 November 2021 except where noted below.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 004, “result of the health rate estimation” should be “result of the heart rate estimation”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 10, "in which user is determined to be” should be "in which the user is determined to be". 
In line 11, "in which user is determined as” should be "in which the user is determined to be". 
In line 13, "in which user is determined as” should be "in which the user is determined to be". 
In lines 14-15, “comprises: estimating a noise..." should be "wherein performing the heart rate estimation for the PPG signal comprises: estimating a noise..." or similar. 
In line 20, “estimating value” should be “estimating a value”.
Claim 4 is objected to because of the following informalities:  In line 12, "in which user is determined to be” should be "in which the user is determined to be".

In line 19, "in which user is determined as” should be "in which the user is determined to be".
In line 24, “estimating value” should be “estimating a value”.
Claim 7 is objected to because of the following informalities:  In line 11, "in which user is determined to be” should be "in which the user is determined to be". 
In line 12, "in which user is determined as” should be "in which the user is determined to be".
In line 14, "in which user is determined as” should be "in which the user is determined to be".
In lines 15-16, “comprises: estimating a noise..." should be "wherein performing the heart rate estimation for the PPG signal comprises: estimating a noise..." or similar. 
In line 21, “estimating value” should be “estimating a value”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a PPG sensor and an accelerometer, or otherwise . 
Claim 1 additionally recites “collecting a Photoplethysmogram signal…from a user being monitored, via one or more hardware processors”. There is insufficient clarity in this limitation regarding whether the hardware processors are performing the “collecting” step or only generally performing the act of “monitor[ing]” a user. At present the limitation is interpreted as referring to the one or more hardware processors performing the collecting step. There is an additional lack of clarity regarding whether multiple hardware processors would perform the same tasks such that they would all collect the same signal over the same plurality of time windows, or whether each processor of the one or more processors would collect a different signal over a plurality of time windows, or whether each processor of the one or more would collect the same signal over each (i.e. separate) of the plurality of time windows.
Claim 1 recites the limitation “obtaining a pre-defined number of spectra associated with the true cardiac signals prior to a time window being considered, from a Clean Signal Buffer (CBF)”. There is insufficient clarity in this limitation. In particular, it is not clear what is meant by “Clean Signal Buffer” nor is it clear how the pre-defined number of spectra is obtained by the CBF. Per paragraphs 023-024 of the specification, the limitation is currently interpreted as referring to a portion of the system memory as a Clean Signal Buffer. There is additionally a lack of antecedent basis for the phrase “the true cardiac signals”; it is suggested that this phrase be amended to “the true cardiac signal”.
Claim 1 additionally recites the limitation “                        
                             
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    C
                                    B
                                    
                                        
                                            i
                                            ,
                                             
                                            k
                                        
                                    
                                     
                                    ∀
                                    k
                                     
                                    ∈
                                    [
                                    1
                                    ,
                                    M
                                    ]
                                
                            
                        
                    ”. There is insufficient clarity in this limitation regarding what is referred to as CB(i, k). At present, CB(i, k) is interpreted as referring to a signal stored in the clean signal buffer.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a PPG sensor and an accelerometer, or otherwise means for the hardware processors to obtain signals from a PPG signal and an accelerometer, as well as a means/manner of performing a mobility detection such that it may be determined whether the user was in motion or not. 
Claim 4 additionally recites the limitation “one or more memory storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware processors to…”. There is insufficient clarity in this limitation. In particular, it is not clear of each of the one or more memory stores a plurality of instructions, or if each memory stores an instruction such that in total there is a plurality of instructions. Furthermore, it is not clear whether, when the plurality of instructions are executed, the same plurality of instructions are executed by all of the processors or if a different instructions within the plurality of instructions are executed by each of the processors. 
Claim 4 additionally recites “collect a Photoplethysmogram signal…from a user being monitored, via one or more hardware processors”. There is insufficient clarity in this limitation regarding whether the hardware processors are performing the “collect[ing]” step or only generally performing the act of “monitor[ing]” a user. At present the limitation is interpreted as referring to the one or more hardware processors performing the collecting step. There is an additional lack of clarity regarding whether multiple hardware processors would perform the same tasks such that they would all collect the same signal over the same plurality of time windows, or whether each processor of the one or more processors would collect a different signal over a plurality of time windows, or whether each processor of the one or more would collect the same signal over each (i.e. separate) of the plurality of time windows.

Claim 4 additionally recites the limitation “                        
                             
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    C
                                    B
                                    
                                        
                                            i
                                            ,
                                             
                                            k
                                        
                                    
                                     
                                    ∀
                                    k
                                     
                                    ∈
                                    [
                                    1
                                    ,
                                    M
                                    ]
                                
                            
                        
                    ”. There is insufficient clarity in this limitation regarding what is referred to as CB(i, k). At present, CB(i, k) is interpreted as referring to a signal stored in the clean signal buffer.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a PPG sensor and an accelerometer, or otherwise means for the hardware processors to obtain signals from a PPG signal and an accelerometer, as well as a means/manner of performing a mobility detection such that it may be determined whether the user was in motion or not. 
Claim 7 additionally recites the limitation “one or more memory storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware processors to…”. There is insufficient clarity in this limitation. In particular, it is not clear of each of the one or more memory stores a plurality of instructions, or if each memory stores an instruction such that in total there is a plurality of instructions. Furthermore, it is not clear whether, when the plurality of instructions are executed, the same plurality of instructions are executed by all of the processors or if a different instructions within the plurality of instructions are executed by each of the processors. 

Claim 7 recites the limitation “obtaining a pre-defined number of spectra prior to a time window being considered, from a Clean Signal Buffer (CBF)”. There is insufficient clarity in this limitation. In particular, it is not clear what is meant by “Clean Signal Buffer” nor is it clear how the pre-defined number of spectra is obtained by the CBF. Per paragraphs 023-024 of the specification, the limitation is currently interpreted as referring to a portion of the system memory as a Clean Signal Buffer. There is additionally a lack of antecedent basis for the phrase “the true cardiac signals”; it is suggested that this phrase be amended to “the true cardiac signal”.
Claim 7 additionally recites the limitation “                        
                             
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    C
                                    B
                                    
                                        
                                            i
                                            ,
                                             
                                            k
                                        
                                    
                                     
                                    ∀
                                    k
                                     
                                    ∈
                                    [
                                    1
                                    ,
                                    M
                                    ]
                                
                            
                        
                    ”. There is insufficient clarity in this limitation regarding what is referred to as CB(i, k). At present, CB(i, k) is interpreted as referring to a signal stored in the clean signal buffer.
Claims 2-3, 5-6, and 8-9 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1, 4, and 7, which have been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claims 1-9 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determining whether the user was in motion in any of the plurality of fixed time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors; k) is estimated by: Claim 1 additionally recites the limitation                     
                        
                            
                                b
                            
                            
                                k
                            
                        
                        =
                        
                            
                                1
                            
                            
                                N
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                C
                                B
                                
                                    
                                        i
                                        ,
                                         
                                        k
                                    
                                
                                 
                                ∀
                                k
                                 
                                ∈
                                [
                                1
                                ,
                                M
                                ]
                            
                        
                    
                , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins; estimating a spectrum of a clean PPG signal based on the estimated noise signal and the estimated value of the true cardiac signal, using a Wiener filter; and estimating a heart rate of the user based on the estimated spectrum of the clean PPG signal". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " determining whether the user was in motion in any of the plurality of fixed time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors; classifying each of the plurality of fixed time windows as belonging to one of a set k) is estimated by             
                
                    
                        b
                    
                    
                        k
                    
                
                =
                
                    
                        1
                    
                    
                        N
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        C
                        B
                        
                            
                                i
                                ,
                                 
                                k
                            
                        
                         
                        ∀
                        k
                         
                        ∈
                        [
                        1
                        ,
                        M
                        ]
                    
                
            
        , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins; estimating a spectrum of a clean PPG signal based on the estimated noise signal and the estimated value of the true cardiac signal, using a Wiener filter; and estimating a heart rate of the user based on the estimated spectrum of the clean PPG signal" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “collecting a photoplethysmogram (PPG) signal over a plurality of fixed time windows from a user being monitored, via one or more hardware processors”. This limitation may be seen as mere data gathering in order to proceed to the mental process steps of determining whether 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “collecting a photoplethysmogram (PPG) signal over a plurality of fixed time windows from a user being monitored, via one or more hardware processors”. The limitation of “one or more hardware processors” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, which Lee (US 20160022220 A1) describes as both routine and conventional in its description of “a processing unit 302 including one or more central processing units (CPU), processors, or microcontrollers or a combination of these” (Paragraph 0065). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims 
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the CBF comprises the PPG signal collected from the user along with the obtained pre-defined number of spectra.” The claim element of claim 1 of a processor implemented method for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in a corresponding time window.” The claim element of claim 1 of a processor implemented method for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determine whether the user was in motion in any of the plurality of fixed time windows while the PPG signal was being collected, by performing a mobility detection; classify each of the plurality of fixed time windows as belonging to one of a set of time windows in which user is determined to be in motion or a set of time windows in which user is determined as not in motion; and perform the heart rate estimation for the PPG signal collected over each time window belonging to the set of time windows in which user is determined as in motion, by: estimating a noise signal by performing a Principal Component Analysis k) is estimated by                     
                        
                            
                                b
                            
                            
                                k
                            
                        
                        =
                        
                            
                                1
                            
                            
                                N
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                C
                                B
                                
                                    
                                        i
                                        ,
                                         
                                        k
                                    
                                
                                 
                                ∀
                                k
                                 
                                ∈
                                [
                                1
                                ,
                                M
                                ]
                            
                        
                    
                , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins; estimating a spectrum of a clean PPG signal based on the estimated noise signal and the estimated value of the true cardiac signal, using a Wiener filter; and estimating a heart rate of the user based on the estimated spectrum of the clean PPG signal". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 4 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 4, the limitations " determine whether the user was in motion in any of the plurality of fixed time windows while the PPG signal was being collected, by performing a mobility detection; classify each of the plurality of fixed time windows as belonging to one of a set of time windows in which user is determined to be in motion or a set of time windows in which user is determined as not in motion; and perform the heart rate estimation for the PPG signal collected over each time window belonging to the set of time windows in which user is determined as in motion, by: estimating a noise signal by performing a Principal Component Analysis (PCA) of an accelerometer signal collected over each of the time windows in which the user is determined as being in motion; estimating a value of a true cardiac signal for each of k) is estimated by             
                
                    
                        b
                    
                    
                        k
                    
                
                =
                
                    
                        1
                    
                    
                        N
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        C
                        B
                        
                            
                                i
                                ,
                                 
                                k
                            
                        
                         
                        ∀
                        k
                         
                        ∈
                        [
                        1
                        ,
                        M
                        ]
                    
                
            
        , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins; estimating a spectrum of a clean PPG signal based on the estimated noise signal and the estimated value of the true cardiac signal, using a Wiener filter; and estimating a heart rate of the user based on the estimated spectrum of the clean PPG signal" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “one or more hardware processors; one or more communication interfaces; and one or more memory storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware processors to: collect a photoplethysmogram (PPG) signal over a plurality of fixed time windows from a user being monitored”. This limitation may be seen as mere data gathering in order to proceed to the mental process steps of determining whether the user was in motion, classifying the time windows, and estimating the heart rate, such that it constitutes mere extra-solution activity. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.


Claims 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 4, which was rejected under 35 U.S.C. 101 in paragraph 17 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 4, or comprise significantly more than the limitations of claim 4.
Besides the abstract idea of claim 4, claim 5 recites the limitation “wherein the CBF comprises the PPG signal collected from the user along with the obtained a pre-defined number of spectra.” The claim element of claim 4 of a system for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 4, claim 6 recites the limitation “wherein the system estimates the heart rate of the user in each time window in which the user is determined as not in motion, from the collected PPG signal in a corresponding time window.” The claim element of claim 4 of a system for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determining whether the user was in motion in any of the plurality of fixed time windows while the PPG signal was k) is estimated by                     
                        
                            
                                b
                            
                            
                                k
                            
                        
                        =
                        
                            
                                1
                            
                            
                                N
                            
                        
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                C
                                B
                                
                                    
                                        i
                                        ,
                                         
                                        k
                                    
                                
                                 
                                ∀
                                k
                                 
                                ∈
                                [
                                1
                                ,
                                M
                                ]
                            
                        
                    
                , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins; estimating spectrum of a clean PPG signal based on the estimated noise signal and the estimated value of the true cardiac signal, using a Wiener filter; and estimating a heart rate of the user based on the estimated spectrum of the clean PPG signal". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 7 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " determining whether the user was in motion in any of the plurality of fixed time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more k) is estimated by             
                
                    
                        b
                    
                    
                        k
                    
                
                =
                
                    
                        1
                    
                    
                        N
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                        
                    
                    
                        C
                        B
                        
                            
                                i
                                ,
                                 
                                k
                            
                        
                         
                        ∀
                        k
                         
                        ∈
                        [
                        1
                        ,
                        M
                        ]
                    
                
            
        , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins; estimating spectrum of a clean PPG signal based on the estimated noise signal and the estimated value of the true cardiac signal, using a Wiener filter; and estimating a heart rate of the user based on the estimated spectrum of the clean PPG signal" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “wherein the non-transitory computer readable medium when executed by one or more hardware processors, cause the heart rate estimation by: collecting a photoplethysmogram (PPG) 
	In Step 2B, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “wherein the non-transitory computer readable medium when executed by one or more hardware processors, cause the heart rate estimation by: collecting a photoplethysmogram (PPG) signal over a plurality of fixed time windows from a user being monitored, via one or more hardware processors”. The limitation of “one or more hardware processors” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, which Lee (US 20160022220 A1) describes as both routine and conventional in its description of “a processing unit 302 including one or more central processing units (CPU), processors, or microcontrollers or a combination of these” (Paragraph 0065). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person with a generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.

Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 7, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 7, or comprise significantly more than the limitations of claim 7.
Besides the abstract idea of claim 7, claim 8 recites the limitation “wherein the CBF comprises the PPG signal collected from the user along with the obtained a pre-defined number of spectra.” The claim element of claim 7 of a non-transitory computer readable medium for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 7, claim 9 recites the limitation “wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in a corresponding time window.” The claim element of claim 7 of a non-transitory computer readable medium for heart rate estimation is recited with a high level of generality (as written, the actions of the processors may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groenendaal (US 20190192079 A1) in view of De Haan (US 20160302679 A1), further in view of Lee (US 20160022220 A1), further in view of TutorialsPoint (“Statistics-Trimmed Mean”).
Regarding claim 1, Groenendaal teaches a processor implemented method for heart rate estimation (Abstract—PPG is used for measuring heart activity; Paragraphs 0002 and 0064—a method; Paragraph 0024—the probable heart rate may be determined), comprising: collecting a Photoplethysmogram (PPG) signal (Paragraphs 0009 and 0064—receive a PPG signal) over a plurality of fixed time windows (Paragraphs 0062 and 0108-0109—a PPG representation may be divided into time segments; Paragraph 0124—segments may be fixed lengths, such as 4 seconds) from a user being monitored, via one or more hardware processors (Paragraph 0009—processing unit configured to receive PPG signal); determining whether the user was in motion in any of the plurality of fixed time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors (Paragraph 0064—receiving a signal carrying information on a motion of the subject, such that the processor can determine whether the user is in motion at a point in the PPG signal); classifying each of the plurality of fixed time windows as belonging to one of a set of time windows in which user is determined as in motion or a set of time windows in which user is determined as not in motion (Paragraph 0075 and Fig. 6—a classifier for deciding between a motion or no motion situation); and performing the heart rate estimation for the PPG signal collected over each time window 
However, Groenendaal does not explicitly teach that estimating the value of the true cardiac signal by taking a trimmed mean of the obtained pre-defined number of spectra. De Haan teaches a 
However, neither Groenendaal nor De Haan specifically teach the pre-defined number of spectra are obtained from a CBF. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes a memory akin to a CBF which stores various data to be utilized in heart rate estimation (Paragraph 0058—various data generated including accelerometer and PPG data as well as determined motion and heart rate data may be stored in the volatile memory, non-volatile memory, or both). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Groenendaal and De Haan with the memory component of Lee in order to allow for storing of components so that processing steps need not always be performed in real time, and so that various inputs (such as the pre-defined number of components) need not be input every time.
However, neither Groenendaal nor De Haan nor Lee specifically teaches wherein the value of the true cardiac signal (bk) is estimated by                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    C
                                    B
                                    
                                        
                                            i
                                            ,
                                             
                                            k
                                        
                                    
                                     
                                    ∀
                                    k
                                     
                                    ∈
                                    [
                                    1
                                    ,
                                    M
                                    ]
                                
                            
                        
                    , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins. TutorialsPoint teaches that a trimmed mean, which De Haan teaches as a step of finding a true cardiac signal, may be represented by the equation                         
                            M
                            =
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , such that the trimmed mean of De Haan with 
Regarding claim 2, Groenendaal, De Haan, Lee, and TutorialsPoint teach the method of claim 1. However, neither Groenendaal nor De Haan specifically teach the CBF comprises the PPG signal collected from the user along with the obtained pre-defined number of spectra. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes a memory which can store PPG measurement data and other data (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Groenendaal and De Haan with the memory component of Lee in order to allow for storing of components so that processing steps need not always be performed in real time, and so that various inputs (such as the pre-defined number of components) need not be input every time.
Regarding claim 3, Groenendaal, De Haan, Lee, and TutorialsPoint teach the method of claim 1. Groenendaal additionally teaches wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in the corresponding time window (Paragraph 0034—subtraction of the motion artifact need only be performed when there is motion; Paragraph 0126, 0147—with no motion artifact, the spectrum of the PPG signal is used).
Regarding claim 4, Groenendaal teaches a system for heart rate estimation (Abstract—PPG is used for measuring heart activity; Paragraphs 0009—a system; Paragraph 0024—the probable heart rate may be determined), comprising: one or more hardware processors (Paragraph 0009—a processing unit); wherein the plurality of instructions when executed cause the one or more hardware processors to (Paragraphs 0066-0068—may utilize instructions to be executed on a processing unit): collect a Photoplethysmogram (PPG) signal (Paragraphs 0009 and 0064—receive a PPG signal) over a plurality of fixed time windows (Paragraphs 0062 and 0108-0109—a PPG representation may be divided into time segments; Paragraph 0124—segments may be fixed lengths, such as 4 seconds) from a user being 
However, Groenendaal does not explicitly teach that estimating the value of the true cardiac signal by taking a trimmed mean of the obtained pre-defined number of spectra. De Haan teaches a system for determining vital signs of a subject wherein a trimmed mean may be utilized with a PPG signal in order to ensure that frequency components in the PPG signal which are out of the typical range of the desired vital sign are deleted from the PPG signal (Paragraphs 0033-0035), such that this step may be seen as finding a “true cardiac signal” by removing out-of-range frequency components from a PPG signal. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Groenendaal with the trimmed mean teachings of De Haan in order to predictably improve the accuracy of the system and reduce the processing load by eliminating out-of-range frequency components in order to focus on a true cardiac signal. 
However, neither Groenendaal nor De Haan specifically teach one or more communication interfaces or a memory. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes one or more communication interfaces (Paragraphs 0059-0060) and a memory storing instructions and measurements (Paragraph 0058 and 0067—various data generated including accelerometer and PPG data as well as determined motion and heart rate data may be stored in the volatile memory, non-volatile memory, or both). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of 
However, neither Groenendaal nor De Haan nor Lee specifically teaches wherein the value of the true cardiac signal (bk) is estimated by                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    C
                                    B
                                    
                                        
                                            i
                                            ,
                                             
                                            k
                                        
                                    
                                     
                                    ∀
                                    k
                                     
                                    ∈
                                    [
                                    1
                                    ,
                                    M
                                    ]
                                
                            
                        
                    , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins. TutorialsPoint teaches that a trimmed mean, which De Haan teaches as a step of finding a true cardiac signal, may be represented by the equation                         
                            M
                            =
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , such that the trimmed mean of De Haan with the components of Groenendaal and Lee would be equivalent to the claimed equation, which would be obvious to one having ordinary skill in the art as trimmed means are a basic statistical function.
Regarding claim 5, Groenendaal, De Haan, Lee, and TutorialsPoint teach the method of claim 4. However, neither Groenendaal nor De Haan specifically teach the CBF comprises the PPG signal collected from the user along with the obtained pre-defined number of spectra. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes a memory which can store PPG measurement data and other data (Paragraph 0058). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Groenendaal and De Haan with the memory component of Lee in order to allow for storing of components so that processing steps need not always be performed in real time, and so that various inputs (such as the pre-defined number of components) need not be input every time.
Regarding claim 6, Groenendaal, De Haan, Lee, and TutorialsPoint teach the method of claim 4. Groenendaal additionally teaches wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in the corresponding time window 
Regarding claim 7, Groenendaal teaches a non-transitory computer readable medium for heart rate estimation (Abstract—PPG is used for measuring heart activity; Paragraphs 0066-0068—a computer-readable medium; Paragraph 0024—the probable heart rate may be determined), wherein the non-transitory computer readable medium when executed by one or more hardware processors, cause the heart rate estimation by:  collecting a photoplethysmogram (PPG) signal (Paragraphs 0009 and 0064—receive a PPG signal) over a plurality of fixed time windows (Paragraphs 0062 and 0108-0109—a PPG representation may be divided into time segments; Paragraph 0124—segments may be fixed lengths, such as 4 seconds) from a user being monitored, via one or more hardware processors (Paragraph 0009—processing unit configured to receive PPG signal); determining whether the user was in motion in any of the plurality of fixed time windows while the PPG signal was being collected, by performing a mobility detection, via the one or more hardware processors (Paragraph 0064—receiving a signal carrying information on a motion of the subject, such that the processor can determine whether the user is in motion at a point in the PPG signal); classifying each of the plurality of fixed time windows as belonging to one of a set of time windows in which user is determined to be in motion or a set of time windows in which user is determined as not in motion (Paragraph 0075 and Fig. 6—a classifier for deciding between a motion or no motion situation); and performing the heart rate estimation for the PPG signal collected over each time window belonging to the set of time windows in which user is determined as in motion, via the one or more hardware processors, comprises: estimating a noise signal by performing a Principal Component Analysis (PCA) of an accelerometer signal collected over each of the time windows in which the user is determined as being in motion (Paragraph 0018 and 0037—the motion reference signal may be acquired via other technology such as an accelerometer, and a combination of different technologies for acquiring the PPG signal and the motion reference signal may 
However, Groenendaal does not explicitly teach that estimating the value of the true cardiac signal by taking a trimmed mean of the obtained pre-defined number of spectra. De Haan teaches a system for determining vital signs of a subject wherein a trimmed mean may be utilized with a PPG signal in order to ensure that frequency components in the PPG signal which are out of the typical range of the desired vital sign are deleted from the PPG signal (Paragraphs 0033-0035), such that this step may be seen as finding a “true cardiac signal” by removing out-of-range frequency components from a PPG signal. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Groenendaal with the trimmed mean teachings of De Haan in order to predictably 
However, neither Groenendaal nor De Haan specifically teach the pre-defined number of spectra are obtained from a CBF. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes a memory akin to a CBF which stores various data to be utilized in heart rate estimation (Paragraph 0058—various data generated including accelerometer and PPG data as well as determined motion and heart rate data may be stored in the volatile memory, non-volatile memory, or both). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Groenendaal and De Haan with the memory component of Lee in order to allow for storing of components so that processing steps need not always be performed in real time, and so that various inputs (such as the pre-defined number of components) need not be input every time.
However, neither Groenendaal nor De Haan nor Lee specifically teaches wherein the value of the true cardiac signal (bk) is estimated by                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    C
                                    B
                                    
                                        
                                            i
                                            ,
                                             
                                            k
                                        
                                    
                                     
                                    ∀
                                    k
                                     
                                    ∈
                                    [
                                    1
                                    ,
                                    M
                                    ]
                                
                            
                        
                    , wherein N represents the obtained pre-defined number of spectra and M represents a total number of frequency bins. TutorialsPoint teaches that a trimmed mean, which De Haan teaches as a step of finding a true cardiac signal, may be represented by the equation                         
                            M
                            =
                            
                                
                                    1
                                
                                
                                    n
                                
                            
                            
                                ∑
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , such that the trimmed mean of De Haan with the components of Groenendaal and Lee would be equivalent to the claimed equation, which would be obvious to one having ordinary skill in the art as trimmed means are a basic statistical function.
Regarding claim 8, Groenendaal, De Haan, Lee, and TutorialsPoint teach the method of claim 7. However, neither Groenendaal nor De Haan specifically teach the CBF comprises the PPG signal collected from the user along with the obtained pre-defined number of spectra. Lee teaches a system for heart rate measurement utilizing a PPG sensor and an accelerometer (Abstract) wherein the system includes a memory which can store PPG measurement data and other data (Paragraph 0058). It would 
Regarding claim 9, Groenendaal, De Haan, Lee, and TutorialsPoint teach the method of claim 7. Groenendaal additionally teaches wherein in each time window in which the user is determined as not in motion, the heart rate is estimated from the collected PPG signal in the corresponding time window (Paragraph 0034—subtraction of the motion artifact need only be performed when there is motion; Paragraph 0126, 0147—with no motion artifact, the spectrum of the PPG signal is used).
Response to Arguments
Applicant's arguments filed 12 January 2022 with respect to the remaining rejections of claims 1-9 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant argues that the remaining rejections of claims 1, 4, and 7 under 35 U.S.C. 112(b) regarding omitted elements are improper and that the specification contains a complete written description such that the claims may be considered to particularly point out and distinctly claim the subject matter regarded as the invention. While a broad claim is not indefinite merely because it encompasses a wide scope of subject matter, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In the case of the elements deemed essential which are missing from the claim language, the lack of inclusion of these elements within the claim language causes the scope of the protected subject matter to be unclear. Without positively reciting the elements deemed to be missing in the office action mailed 17 November 2021, the applicant fails to distinctly claim the actual invention. The applicant’s claims are unclear as to whether certain elements that appear essential in light of the specification are in fact, not essential, such that the content of the claims is not supported by an enabling disclosure, or if the same elements are essential is the monitoring of the user, or if the user is being monitored in some entirely unrelated way and a PPG signal is otherwise collected, unrelated to the monitoring.
The applicant also argues that “it is sufficiently clear that one or more hardware processors would collect the PPG signals in all time windows”. The cited portion of the specification makes no mention of the hardware processors at all, instead referring only to the system which itself encompasses more than just the hardware processors, and the language remains unclear. This argument also fails to address how multiple hardware processors would perform the same tasks.
The applicant additionally argues that “it is sufficiently clear as to how the number of spectra is obtained by the clean signal buffer”. The argument does not address the issue of what is meant by the clean signal buffer. Furthermore, it is still not clear within the claim language how the number of spectra is obtained; even the cited portion within the specification it is not clear how the authorized user obtains or decides upon a value of N.
Applicant's arguments filed 12 January 2022 with respect to the rejection of claims 1-9 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
In particular, the applicant argues that the claimed features “render the subject matter technical and goes beyond the basic computer functions and does not form part of the general knowledge of the 
The applicant additionally argues that the claimed invention constitutes an improvement over current technology. However, the argument towards an improvement remains unconvincing when the claims are not yet seen to be novel and non-obvious, as it remains to be seen how the claimed invention can improve the current technology when it is not novel over the current technology.
Applicant's arguments filed 12 January 2022 with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In particular, the applicant argues that Lee discloses “if there is significant motion along the first axis and only minor motion along the second axis, then a heart rate value is determined based on the motion artifact compensated heart rate data for at least one of the first and second shared axes of orientation” in the previously cited portions. However, the previously cited portion of paragraph 0058 of Lee discloses “various data generated including accelerometer and PPG data as well as determined motion and heart rate data may be stored in the volatile memory, non-volatile memory, or both”, as Lee is specifically cited for its inclusion of a memory which can store components of the PPG data and heart rate data such that it may be seen to teach a clean signal buffer as interpreted above and in the previous office action. 

Claims 1-9 thus remain rejected under 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791